Citation Nr: 0623648	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-13 978	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1942 to January 1947.

2.  On June 16, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Nashville, Tennessee, that the veteran died in March 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.



		
	                                                        Gary 
L. Gick
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


